DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 01/20/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1, 3, 6, 7, and 10-12 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0140177 A1) as set forth in the Non-Final Rejection filed 10/29/21 is overcome by the Applicant’s amendments.

Allowable Subject Matter
4.	Claims 1 and 3-20 are allowed.
The closest prior art is provided by Lee et al. (US 2019/0140177 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    130
    307
    media_image1.png
    Greyscale

([0008]) where R1-2 = independently one of the following:

    PNG
    media_image2.png
    173
    313
    media_image2.png
    Greyscale

6-30 arylene group ([0019]-[0020]), and Ar3 = substituted or unsubstituted C6-50 aromatic hydrocarbon ring ([0020])) and M = hydrogen or substituted or unsubstituted C6-30 aryl group ([0021]).  An embodiment is disclosed:

    PNG
    media_image3.png
    299
    378
    media_image3.png
    Greyscale

(page 23).  However, it is the position of the Office that neither Lee et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the compounds as recited by the Applicant, particularly in regards to the nature of the substituent groups attached to the nitrogen.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786